Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 1 of 11           PageID #: 29




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

     MARK ANTHONY SEINA,                       CIVIL NO. 20-00554 JAO-RT
     #A0227572,
                                               ORDER DISMISSING COMPLAINT
                Plaintiff,                     WITH PARTIAL LEAVE TO
                                               AMEND AND DENYING MOTION
         vs.                                   FOR EMERGENCY INJUNCTION

     OAHU COMMUNITY
     CORRECTIONAL CENTER, et al.,

                Defendants.


       ORDER DISMISSING COMPLAINT WITH PARTIAL LEAVE TO
      AMEND AND DENYING MOTION FOR EMERGENCY INJUNCTION


         Before the Court is Plaintiff Mark Anthony Seina’s (“Seina”) Prisoner Civil

 Rights Complaint (“Complaint”) brought pursuant to 42 U.S.C. § 1983. ECF No.

 1. Also before the Court is Seina’s “Motion [Emergency Injunction] Transfer

 Plaintiff to FDC Protective Custody” (“Motion”). ECF No. 6. Seina alleges that

 Defendants1 violated his civil rights during his current pretrial confinement at the

 Oahu Community Correctional Center (“OCCC”), where he was assaulted by other

 inmates. Id. at 5. For the following reasons, the Complaint is DISMISSED with


 1
   Seina names as Defendants (1) the Oahu Community Correctional Center
 (“OCCC”), (2) “Public Safety of Hawaii,” which he lists in the caption as “Hawaii
 Public Safety,” and (3) the State of Hawaii. ECF No. 1 at 1–2.
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 2 of 11              PageID #: 30




 partial leave granted to amend pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a).

 Seina’s Motion is DENIED as moot.

                           I. STATUTORY SCREENING

       The Court is required to screen all in forma pauperis prisoner pleadings

 against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

 See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

 complaints that are frivolous, malicious, fail to state a claim for relief, or seek

 damages from defendants who are immune from suit must be dismissed. See

 Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

 Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

 standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

 this standard, a complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (internal quotation marks and citation omitted). A claim is

 “plausible” when the facts alleged support a reasonable inference that the plaintiff

 is entitled to relief from a specific defendant for specific misconduct. See id.

       Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

                                             2
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 3 of 11               PageID #: 31




 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). “Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

 omitted). The “mere possibility of misconduct,” or an “unadorned,

 the-defendant-unlawfully-harmed-me accusation” falls short of meeting this

 plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

 Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

       Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The Court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

 claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

 Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                 II. BACKGROUND2

       Seina alleges that an “unknown number” of other inmates beat him “to near

 death” on November 4, 2020, during his pretrial detention at the OCCC. ECF No.


 2
   Seina’s factual allegations are accepted as true. See Nordstrom v. Ryan, 762
 F.3d 903, 908 (9th Cir. 2014).

                                             3
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 4 of 11             PageID #: 32




 1 at 5–6. Seina claims that the assault occurred because a security camera was

 inoperable and there were “no extra security rounds.” Id. at 5. Seina seeks $15

 million in compensatory and punitive damages. Id. at 9.

                                  III. DISCUSSION

 A.    Legal Framework for Claims under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

 connection or link between a defendant’s actions and the plaintiff’s alleged

 deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

 Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 164, 167

 (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

 right, within the meaning of section 1983, if he does an affirmative act, participates

 in another’s affirmative acts, or omits to perform an act which he is legally

 required to do that causes the deprivation of which complaint is made.” Johnson v.

 Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (citation omitted). Thus, a plaintiff must

 allege that he suffered a specific injury as a result of a particular defendant’s

 conduct and must affirmatively link that injury to the violation of his rights.




                                            4
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 5 of 11                PageID #: 33




 B.     Eleventh Amendment Immunity

        “The Eleventh Amendment bars suits for money damages in federal court

 against a state, its agencies, and state officials acting in their official capacities.”

 Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

 omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

 (1984). It does not bar official-capacity suits for prospective relief to enjoin

 alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

 their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991); Porter v.

 Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Seina names as Defendants the OCCC, “Public Safety of Hawaii,” and the

 State of Hawaii. ECF No. 1 at 1–2. Any claims against these Defendants are

 barred by the Eleventh Amendment. See Neal v. Shimoda, 131 F.3d 818, 832 n.17

 (9th Cir. 1997) (“We . . . agree with the district court that the State of Hawaii is

 entitled to the protections of sovereign immunity under the Eleventh Amendment.”

 (citation omitted)); Blaisdell v. Haw. Dep’t of Pub. Safety, 621 F. App’x 414, 415

 (9th Cir. 2015) (“The district court properly dismissed [plaintiff’s] action against

 the Hawaii Department of Public Safety because it is barred by the Eleventh

 Amendment.” (citation omitted)); Rowan v. Dep’t of Pub. Safety O.C.C.C., No.

                                              5
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 6 of 11           PageID #: 34




 1:19-cv-00040 LEK-KJM, 2019 WL 637764, at *2 (D. Haw. Feb. 14, 2019)

 (“Neither the Hawaii Department of Public Safety (DPS) . . . nor OCCC, a jail, are

 . . . subject to suit under the Eleventh Amendment.”). Seina’s claims against the

 OCCC, “Public Safety of Hawaii,” and State of Hawaii are DISMISSED with

 prejudice. Seina may amend his pleading, however, to name a proper defendant or

 defendants.

 C.    Fourteenth Amendment Claims

       If Seina chooses to file an amended pleading, he must consider the following

 legal standards. Seina alleges that certain conditions of his pretrial confinement at

 OCCC violated the Eighth and Fourteenth Amendments. ECF No. 1 at 5. Where a

 pretrial detainee challenges conditions of confinement, however, such claims “arise

 under the Fourteenth Amendment’s Due Process Clause, rather than under the

 Eighth Amendment’s Cruel and Unusual Punishment Clause.” Gordon v. County

 of Orange, 888 F.3d 1118, 1124 (9th Cir. 2018) (internal quotation marks and

 citation omitted). The standard under the Fourteenth Amendment for a pretrial

 detainee “differs significantly from the standard relevant to convicted prisoners,

 who may be subject to punishment so long as it does not violate the Eighth

 Amendment’s bar against cruel and unusual punishment.” Olivier v. Baca, 913

 F.3d 852, 858 (9th Cir. 2019) (internal quotation marks and citation omitted).




                                           6
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 7 of 11             PageID #: 35




       “In evaluating the constitutionality of conditions or restrictions of pretrial

 detention that implicate only the protection against deprivation of liberty without

 due process of law, . . . the proper inquiry is whether those conditions amount to

 punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979) (footnote

 omitted);3 see also Block v. Rutherford, 468 U.S. 576, 583–85 (1984). “Not every

 disability imposed during pretrial detention amounts to ‘punishment’ in the

 constitutional sense[.]” Bell, 441 U.S. at 537. “Loss of freedom of choice and

 privacy are inherent incidents of confinement,” and the fact that detention

 “interferes with the detainee’s understandable desire to live as comfortably as

 possible and with as little restraint as possible during confinement does not convert

 the conditions or restrictions of detention into ‘punishment.’” Id.

       To establish a threat-to-safety claim under the Fourteenth Amendment, the

 plaintiff must show that:

              (1) [t]he defendant made an intentional decision with respect to
              the conditions under which the plaintiff was confined; (2) [t]hose
              conditions put the plaintiff at substantial risk of suffering serious
              harm; (3) [t]he defendant did not take reasonable available
              measures to abate that risk, even though a reasonable officer in
              the circumstances would have appreciated the high degree of risk
              involved—making the consequences of the defendant’s conduct


 3
   Although Bell considered a claim under the Due Process Clause of the Fifth
 Amendment, the same standards apply under the Due Process Clause of the
 Fourteenth Amendment. See Paul v. Davis, 424 U.S. 693, 702 n.3 (1976) (“[T]he
 Fourteenth Amendment imposes no more stringent requirements upon state
 officials than does the Fifth upon their federal counterparts.”).
                                            7
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 8 of 11            PageID #: 36




              obvious; and (4) [b]y not taking such measures, the defendant
              caused the plaintiff’s injuries.

 Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc)

 (formatting and footnoted omitted).

 D.    Motion for Emergency Injunction

       Also before the Court is Seina’s “Motion [Emergency Injunction] Transfer

 Plaintiff to FDC Protective Custody.” ECF No. 6. Because the Complaint is

 dismissed in its entirety, Seina’s Motion is DENIED as moot.

       To the extent Mr. Seina requests a transfer to the Federal Detention Center–

 Honolulu (“FDC”), the Court notes the well-established rule that “an inmate has no

 justifiable expectation that he will be incarcerated in any particular prison within a

 State[.]” Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (footnote omitted). This

 Court and others, therefore, routinely conclude that they lack the authority to

 transfer an inmate from one facility to another. See, e.g., Kealoha v. Espinda,

 CIVIL NO. 20-00323 JAO-RT, 2020 WL 5602837, at *4–7 (D. Haw. Sept. 18,

 2020) (denying plaintiff’s request for a preliminary injunction ordering his transfer

 to the FDC); Pitts v. Espinda, CIV NOS. 15-00483 JMS-KJM, 17-00137 JMS-

 KJM, 2018 WL 1403881, at *3 (D. Haw. Mar. 20, 2018) (“Plaintiff has no legal

 right to be transferred to the FDC, Waiawa, Kulani, or any other prison facility.”).




                                            8
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 9 of 11           PageID #: 37




                             IV. LEAVE TO AMEND

       The Complaint is DISMISSED with partial leave granted to amend. Seina

 may file a first amended complaint on or before February 6, 2021 that attempts to

 cure the deficiencies in his claims. Seina may not expand his claims beyond those

 already alleged herein or add new claims, without explaining how those new

 claims relate to the claims alleged in the Complaint. Claims that do not properly

 relate to his Complaint are subject to dismissal.

       Seina must comply with the Federal Rules of Civil Procedure and the Local

 Rules for the District of Hawaii, particularly LR10.4, which require an amended

 complaint to be complete itself, without reference to any prior pleading. An

 amended complaint must be short and plain, comply with Rule 8 of the Federal

 Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

 form. An amended complaint will supersede the preceding complaint. See

 Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

 LR99.1; LR10.4. Claims not realleged in an amended complaint may be deemed

 voluntarily dismissed. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.

 2012). If Seina fails to timely file a first amended complaint that cures the

 deficiencies in his claims, this action may be dismissed, and that dismissal may




                                           9
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 10 of 11            PageID #: 38




 count as a “strike” under 28 U.S.C. § 1915(g).4

                                  V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a colorable claim for

 relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1). Seina’s claims

 against the Oahu Community Correctional Center, “Hawaii Public Safety,” and the

 State of Hawaii are DISMISSED with prejudice. Seina may amend his pleading to

 name a proper defendant or defendants.

         (2) Seina may file an amended pleading that cures the deficiencies in his

 claims on or before February 6, 2021.

         (3) Seina’s “Motion [Emergency Injunction] Transfer Plaintiff to FDC

 Protective Custody” is DENIED as moot.

         (4) The Clerk is directed to send Seina a blank prisoner civil rights

 complaint form so that he can comply with the directions in this Order if he

 chooses to amend his complaint.



 4
     Section 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

         if the prisoner has, on 3 or more prior occasions, while incarcerated or
         detained in any facility, brought an action or appeal in a court of the
         United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted,
         unless the prisoner is under imminent danger of serious physical injury.

 28 U.S.C. § 1915(g).

                                            10
Case 1:20-cv-00554-JAO-RT Document 8 Filed 01/07/21 Page 11 of 11                          PageID #: 39




        (5) If Seina fails to timely amend his pleadings or is unable to cure the

 deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

 without further notice.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaiʻi, January 7, 2021.




                                  Jill A. Otake
                                  United States District Judge




 Seina v. Oahu Community Correctional Center, et al., Civ. No. 20-00554 JAO-RT; ORDER DISMISSING
 COMPLAINT WITH PARTIAL LEAVE TO AMEND AND DENYING MOTION FOR EMERGENCY
 INJUNCTION



                                                   11
